Citation Nr: 0720615	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for frostbite injuries 
to the hands and feet.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to January 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and February 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The May 2004 rating 
decision, in pertinent part, denied service connection for 
right ear hearing loss.  The February 2005 rating decision 
denied service connection for frostbite residuals of the 
hands and feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2005 statement the veteran requested a hearing with 
a local hearing officer at the RO regarding his claim of 
entitlement to service connection for right ear hearing loss.  
In a June 2005 statement he requested a hearing before a 
local hearing officer at the RO regarding his claim of 
entitlement to service connection for frostbite injuries.  A 
June 2005 letter informed the veteran that he was scheduled 
for an RO hearing later that month.  However, a June 2005 
statement from the veteran's representative indicates that, 
through a mutual understanding between the Veteran's Service 
Organization and VA it was decided to postpone the scheduled 
hearing and schedule the veteran for a VA examination to 
evaluate hearing loss, and that, if a hearing was necessary 
after the examination, one would be scheduled at that time.  

The veteran most recently underwent VA examination to 
evaluate right ear hearing loss in November 2005, however, he 
has not been afforded his requested RO hearing.  In June 2007 
the Board sent the veteran a letter requesting clarification 
as to whether he still wanted to attend a local hearing.  The 
veteran responded later in the month that he did want such a 
hearing.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

At VA audiological treatment in May 2006 the results of 
audiological testing revealed hearing within normal limits 
from 250 to 3000 hertz, with mild hearing loss at 4000 hertz.  
Reliability was described as good/fair in the right ear and 
the veteran had a good speech recognition score in the right 
ear.  The results of this audiological testing have not been 
associated with the claims file, rather, the record of 
treatment states, "Please see AudiogramDisplay under 
Tools."  

As the results of this audiological testing are potentially 
pertinent to the appeal and are within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA treatment 
pertinent to the claims on appeal from 
May 2006, in particular results of May 
2006 audiological testing.  

2.  Take appropriate steps to schedule 
the veteran for a hearing before RO 
personnel at the RO.  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

